Citation Nr: 1534638	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate condition, (claimed as prostate PH), to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The issue of service connection for hypogonadism has been raised by the record in the Veteran's August 2013 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was not exposed to any herbicide identified in 38 C.F.R. § 3.307 during service.

2.  The Veteran's benign prostate hypertrophy did not manifest during service or for many years following separation and is not otherwise etiologically related to service. 


CONCLUSIONS OF LAW

The criteria for service connection for benign prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A November 2010 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

For reasons discussed below, the Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law - Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran has been assessed with benign prostatic hypertrophy (BPH) and maintains that it is related to service, to include as due to exposure to Agent Orange or other herbicides while serving at Andersen Air Force Base in Guam.

Veterans exposed to Agent Orange or other specifically identified herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must be one of the listed conditions in 3.309(e), and it must become manifest to a degree of 10 percent or more at some point after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board does not find service connection is warranted based on herbicide exposure.  Initially, as noted by the Joint Services Records Research Center (JSRRC), according to the United States Department of Defense, Andersen AFB is not among the locations where herbicides were known to have been stored or tested.  Furthermore, the Veteran does not report ever having handled or even seen herbicides while stationed in Guam.

The Veteran has submitted web articles, including an EPA Superfund Site overview of Andersen AFB and a list of contaminants of concern found there.  The Veteran maintains that these documents show that Agent Orange or other herbicides were stored at the base and that he was therefore exposed.  In fact the overview does not mention the use, storage or testing of herbicides at all.  In fact the report notes that "most soil contamination problems at Andersen are either the result of nearby industrial activity, or the result of materials being placed into scattered dump-sites." The report does identify that 2,3,7,8-Tetrachlorodibenzo-p-dioxin (TCDD) was found in the soil at a single site, the Urunao dumpsite, in 2007.  The Urunao dumpsite is noted to be "located over a cliff-line in the northwest portion of the base" and is where "[c]rashed aircraft were pushed off the runways over this cliff throughout WWII, the Korean War and Vietnam War." Portions of the dumpsite are noted to be located on private land.

While TCDD is among the identified substances that triggers the presumption of service connection, the record does not indicate any significant likelihood that the Veteran was ever exposed.  First, there is no indication from the report that the TCDD located in the dumpsite soil in 2007 was from Agent Orange, or any other defoliant, or that it was ever sprayed as an herbicide anywhere on the base.    The report is telling in that it notes TCDD contaminated soil only at the Urunao site and not "basewide," as with some other contaminants.  Second, the report does not detail when or how the soil contamination specifically occurred.  The Board notes that TCDD is not exclusive to Agent Orange and is a byproduct of other processes which may have occurred after the Veteran's departure.  Third, the Veteran's military occupational specialty was as a driver and did not involve working with defoliants.  The Veteran has never stated that he worked with herbicides and instead has asserted the possibility that he was exposed to Agent Orange from picking up pilots from their planes.  There does not appear to be any supporting evidence for this theory however, and the Veteran lacks the background and expertise necessary to provide a probative opinion on whether such exposure would even be possible, let alone likely.  Finally, even assuming that TCDD was present in the soil at the Urunao dumpsite, due to crashed planes being pushed over the cliff while the Veteran was stationed there, the record still does not support a conclusion that his duties as a driver would have resulted in exposure to the chemical on this basis. 

The Veteran has also supplied a letter from a private medical practitioner that his diabetes mellitus is due to "exposure to Agent Orange." The opinion appears to be based on the same website documents submitted by the Veteran and is afforded little probative value for the same reasons.  Furthermore, even if the letter had provided a coherent rationale for how the practitioner arrived at this conclusion, the question of whether the Veteran was exposed to herbicides is a factual determination, not a medical one.  Thus, the practitioner's opinion is entitled to no further deference than any other layperson's opinion.

As the record does not show how or when TCDD entered the soil at the Urunao dumpsite, how the Veteran's duties would have resulted in exposure from this soil, or how he interacted with TCDD in any other capacity, the Board finds that the Veteran was not exposed to herbicides under applicable regulations.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, in this case, the medical evidence does not suggest and the Veteran does not contend that his BPH manifested during service or within a year of separation.  As there is no in-service prostate illness or herbicide exposure to associate with the Veteran's present condition, the preponderance of the evidence is against a finding that the Veteran's BPH is related to service and therefore no examination is required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for benign prostate hypertrophy, to include as due to herbicide exposure, is denied.


REMAND

The Veteran has alternately argued that his peripheral neuropathy has been present since service, that it is due to diabetes mellitus, or that it is a result of herbicide exposure.  As found herein, the Veteran was not exposed to herbicides.  However, a claim for service connection can still be made on direct grounds.  Furthermore, as a claim for service connection for diabetes mellitus has been inferred, the two issues are inextricably intertwined and thus a decision regarding the Veteran's peripheral neuropathy is premature until the issue of service connection for diabetes mellitus has been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his neuropathic symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Adjudicate the Veteran's inferred claim for service connection for diabetes mellitus.

3.  Then readjudicate the issues on appeal.  If any of the benefits on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


